DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed   Application No. PCT/CA2017/051310, filed 11/03/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [04/01/2019, 09/04/2019 and 02/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexandre Daoust on 12/30/2020.
The application has been amended as follows: 
i) 	Claim-3 (Line:13) : the given graph corresponding to  a  [[the]] spatial 
	coordinates of the corresponding edge of the…

[[1.4]]  1.8 second in the spatial coordinates
iii)	Claim-19 (Line:2) : indicative of  a  [[the]] temporal coordinates associated 
	with the scale of the single axis…
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2016/0192850 A1) by Gregg et al. discloses a method of displaying physiological signal such as ECG signal in a GUI display device. The method determines the quality of the signal acquired over a time period and display a color bar representing the quality of the signal using a compressed time scale along with the original signal. The bar changes colors along the time axis corresponding to the quality of original signal. 
The color bar in Gregg’s invention does not represent a single cycle of the ECG waveform, rather it is just a single bar having different colors representing the quality of multiple cycles of ECG signal over a time period.
Another prior art of record (CN 104173046 A) by Shangkai et al. discloses a method of converting electroencephalogram signal with color marking, where information other than magnitude is extracted from EEG signal and marked with different colors. The final representation not only shows the magnitude but also show other information changing with time using different colors in a compressed time scale.

For these reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2016/0015313 A1) Sugarman et al.
(US 2005/0222510 A1) Hadley et al.
(US 2016/0213333 A1) Guerrero et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792